Luke, J.
1. The act of 1915 making it a misdemeanor to operate a motor-vehicle upon a public highway while under the influence of intoxicating liquors (Ga. L. Ex. Sess. 1915) may be violated by one who partakes of such liquors, as well as by one who partakes of them until a state of drunkenness is reached. The court did not err in instructing the jury as complained of.
2. In the trial of such a case, evidence tending to show that the operator of the vehicle had whisky about Ms person, or in the vehicle with him, is relevant, being a circumstance for consideration by the jury upon the issue as to the operator’s use of intoxicating liquors.
3. There was evidence tending to show that, while operating an automobile at considerable 'speed, the accused attempted in a reckless manner to pass another car going in the same direction; that in so doing he lost control of his own machine to such an extent that he immediately collided with a third car; that, instead of then stopping, he continued on his way until overtaken; that when overtaken a few minutes later the odor of whisky was upon his breath and a bottle partly filled with whisky was upon the automobile seat by his side; that when he got' out of his car “ he staggered around; ” and that his general appearance, both shortly before and shortly after the driving, was that of a man who had been drinking. Such evidence abundantly authorized the inference that the accused was Ci under the influence of intoxicating liquors, ” as alleged in the accusation.
*66The court in overruling the motion for a new trial did not err for any reason assigned.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.